Exhibit 10.33
 
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 (“Amendment No. 1”) to the EMPLOYMENT AGREEMENT (the
“Agreement”) by and between Charles H. Sherwood (the “Executive”) and Anika
Therapeutics, Inc., a Massachusetts corporation (the “Corporation”), dated as of
October 17, 2008, is made this 8th day of December, 2010.


RECITALS


WHEREAS the Corporation and the Executive are parties to the Agreement;


AND WHEREAS, the Corporation and the Executive desire to amend the Agreement as
set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 
1.            Section 5(b)(i) of the Agreement is hereby amended in its
entirety, so that as amended such Section shall read as follows:


“(i) The Company shall pay the Executive an amount equal to 1½ times the sum of
the Executive’s Base Salary and his target annual bonus for the current fiscal
year (the ‘Severance Amount’).  The Severance Amount shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over 18 months, beginning within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the Severance Amount will commence to be paid in
the second calendar year.  Solely for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the ‘Code’), each installment payment is
considered a separate payment.  Notwithstanding the foregoing, if the Executive
breaches any of the provisions contained in Section 8 of this Agreement, all
payments of the Severance Amount shall immediately cease.”
 
2.            Section 6(a)(i)(A) of the Agreement is hereby amended in its
entirety, so that as amended such Section shall read as follows:


“(A) Subject to the signing of the Release by the Executive within 45 days of
the receipt of the Release and not revoking the Release during the seven day
revocation period, the Company shall pay the Executive an amount (the ‘Change
in  Control Severance Amount’) equal to two times the sum of (A) the Executive’s
current Base Salary (or the Executive’s Base Salary in effect immediately prior
to the Change in Control, if higher) plus (B) the Executive’s target annual
bonus for the current fiscal year (or if higher, the target annual bonus for the
fiscal year immediately prior to the Change in Control).  The Change in Control
Severance Amount shall commence to be paid within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the Change in Control Severance Amount
will commence to be paid in the second calendar year.  If the Date of
Termination occurs prior to a Change in Control, payment shall be made in equal
installments in accordance with the Company’s payroll practice over 18 months,
but amounts shall be increased after the Change in Control to reflect the higher
level of severance provided by this Section 6.  If the Date of Termination
occurs after a Change in Control, payment shall be made in a lump sum.”
 
 
 

--------------------------------------------------------------------------------

 
 
3.            Except as set forth above, all terms of the Agreement shall remain
in full force and effect.


IN WITNESS WHEREOF the parties have executed this Amendment No. 1.
 

 
ANIKA THERAPEUTICS, INC.
             
BY:
/s/ Joseph L. Bower
                   
/s/ Charles H. Sherwood
 
Charles H. Sherwood

 
 
2